07/20/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: PR 06-0422


                                        PR 06-0422                         FILED
                                                                           JUL 2 0 2021
                                                                        Ei vv rl
 IN THE MATTER OF THE PETITION OF                                   O fteatelU preme Court
                                                                                 f Montana
 STACEY A. CAMPBELL


       Stacey A. Campbell has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of Campbell's application for admission by motion to the State Bar of Montana.
By rule, applicants for admission by motion must provide evidence of the requisite score
on an MPRE taken "within three years preceding the date ofthe application for admission."
Rule IV.A.3, Rules of Admission.
       Campbell passed the MPRE in 1995 when seeking admission to the practice of law
in Missouri, where Campbell was adrnitted. Campbell has also taken the MPRE and been
admitted to the practice of law in Kansas, Colorado, Utah, Wyoming, and Arizona. The
petition states Campbell has practiced law for 26 years "without any ethical or disciplinary
issue in any jurisdiction where he is licensed or has been admitted pro had vice." Good
cause appearing,
      IT IS HEREBY ORDERED that the petition of Stacey A. Campbell to waive the
three-year test requirement for the MPRE for purposes of Campbell's current application
for admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Exarniners at the State Bar of Montana.
       DATED this    Z...Z) day of July, 2021.



                                                           Chief Justice
     - 0A-(''?
        J

(4-m/J•v•